Citation Nr: 1039633	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder, to include as secondary to service-connected low back 
pain with degenerative disc disease, L2-3 and L3-4, with facet 
atrophy (low back disability). 

2.  Entitlement to service-connection for atrophy of left forearm 
and hand, to include as secondary to service-connected low back 
disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, to include the propriety of the reduction from 40 
percent to a 10 percent evaluation effective from May 1, 2005. 

4.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease. 

5.  Entitlement to an evaluation in excess of 20 percent for low 
back disability.  

6.  Entitlement to separate compensable evaluation for lumbar 
radiculopathy in the lower extremities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States from Air 
Force from November 1957 to January 1980.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO). 

In the November 2004 rating decision, the RO denied service 
connection for cervical spine and left forearm/hand disorders, 
and it denied higher evaluations for hypertension, hypertensive 
heart disease and low back disability.  It also proposed the 
reduction in rating for hypertension from 40 to 10 percent and 
reduction in rating for hypertensive heart disease from 30 
percent to noncompensable.  The February 2005 rating decision 
implemented the proposed reductions, effective from May 1, 2005.  
The Veteran has perfected an appeal the denial of his claims and 
the reductions of his ratings. 


In his testimony before the undersigned during a May 2008 
videoconference hearing while the Board was seated at the Central 
Office in Washington, District of Columbia, the Veteran 
identified the issue on appeal, noted what pertinent evidence was 
outstanding, and might assist in substantiating the claims.  
Additionally, the Veteran through his testimony, with the 
assistance of his representative, demonstrated actual knowledge 
of the elements necessary to substantiate the claims.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing 
transcript has been associated with the claims folder.

In July 2009, the Board remanded this matter for additional 
development.  Pursuant to the remand directives, the Appeals 
Management Center (AMC) issued the Veteran additional notice and 
provided him with a VA examination in November 2009 in 
conjunction with his claims on appeal.  Since there has been 
substantial compliance with the requested development, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).

By the way of an April 2010 rating decision, the RO restored the 
30 percent evaluation for hypertensive heart disease effective 
from the date the disability evaluation was previously reduced.  
Since this represents a partial grant of the benefit sought on 
appeal, only the issue of whether the Veteran is entitled to a 
higher evaluation for hypertensive heart disease is still on 
appeal.  


FINDINGS OF FACT

1.  The medical evidence does not show a cervical spine disorder 
until many years after separation.

 2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's cervical spine disorder is 
proximately due to his service-connected low back disability.

3.  The medical evidence does not show a left forearm/hand 
disorder until many years after separation, and none of the 
medical evidence links it directly to service.

4.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's left forearm/hand disorder 
is proximately due to his service-connected low back disability.

5.  In November 2004, the RO notified the Veteran of a proposal 
to reduce the disability rating for hypertension from a 40 
percent to a 10 percent evaluation.  

6.  A February 2005 rating decision reduced the Veteran's rating 
for hypertension to 10 percent evaluation effective from May 1, 
2005.

7.  At the time of the reduction, the disability rating had been 
in effect since August 20, 2002, less than five years.

8.  The evidence of record at the time of the February 2005 
rating decision substantiates that the Veteran's hypertension had 
improved, and that the improvement would reasonably be maintained 
under the ordinary conditions of life.

9.  During the entire period under appeal, the Veteran's 
hypertension has been manifested by no more than diastolic 
pressure of 100 and systolic pressure well under 200; and it 
requires continuous medication for control.

10.  Hypertensive heart disease is manifested by an estimated 6.0 
to 7.0 METs with fatigue and dyspnea, and with left ventricular 
function with an ejection fraction greater than 50 percent.  

11.  Low back disability is manifested by x-ray evidence of 
degenerative joint disease with painful motion, and forward 
flexion limited to 40 degrees and a combined range of motion to 
140 degrees, and with no objective evidence of ankylosis or 
incapacitating episodes due to intervertebral disc disease. 

12.  Mild lumbar radiculopathy in both the Veteran's lower 
extremities has been associated with his service-connected low 
back disability. 


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such service 
may not be presumed, and such disorder is not proximately due to 
or the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Atrophy of the left forearm and hand was not incurred in or 
aggravated by active duty, its incurrence or aggravation during 
such service may not be presumed, and such disorder is not 
proximately due to or the result service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The 40 percent rating for hypertension was properly reduced 
to a 10 percent rating effective May 1, 2005.  38 C.F.R. §§ 
3.105, 3.344, 3.951(a), 4.7, 4.104, Diagnostic Code 7107 (2010).

4.  For the period beginning May 1, 2005, the criteria for a 
rating in excess of 10 percent for hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7107 (2010).

5.  The criteria for an evaluation in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 
(2010). 

6.  The criteria for an evaluation in excess of 20 percent for 
low back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2010).  

7.  The criteria for separate compensable evaluations of 10 
percent, and no higher, have been met for lumbar radiculopathy in 
the right and left lower extremities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with some 
of the notice required under the VCAA for claims for service 
connection and increased rating by letter in February 2004, prior 
to the initial evaluation of the claims.  By the way of a January 
2009 letter, VA informed the Veteran of rating criteria and 
effective date provisions that are pertinent to the appellant's 
claim regarding service connection.  

Although the January 2009 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the January 2009 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was most recently readjudicated in April 2010, and an 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made 
reasonable efforts to obtain any available pertinent records as 
well as all relevant records adequately identified by the 
Veteran.

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

Additionally, the Veteran was provided with VA examination in 
August 2004, and again in November 2009, in conjunction with his 
claims.  The VA examination reports are adequate for VA 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

It is noted that the Veteran's representative, on the Veteran's 
behalf, asserts that the November 2009 VA examination report does 
not fully comply with the Board's October 2008 remand directives 
in that the examiner failed to provide serial blood pressure 
readings.  The examiner does, however, contain a single blood 
pressure reading of 143/83, and there was no indication that the 
Veteran was under any acute distress at the time of the reading.  
The November 2009 VA examination report substantially complies 
with the Board's remand directives, and as such, no further 
action is required.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, the record reflects numerous recordings of the 
Veteran's blood pressure throughout the period under appeal.  
Given the numerous blood pressure readings reported in various 
treatment records and the single blood pressure reading reported 
by the November 2009 VA examiner, the Board finds that there is 
sufficient evidence of record adjudicate the claim.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Entitlement to Service Connection

Legal Principles

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic heart 
disease, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To 
prevail on the issue of secondary service causation, the record 
must show (1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other hand, if the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims entitlement to service connection for a 
cervical spine disorder and a left forearm and hand disorder, to 
include as secondary to his service-connected low back 
disability. 

In this case, a review of the service treatment record does not 
show any complaints, treatment, or diagnosis for any neck or left 
forearm/hand disorders.  The report from the November 1979 
examination prior to separation shows the Veteran's upper 
extremities and spine were evaluated as normal. On the associated 
report of medical history, the Veteran marked that he experienced 
recurrent back pain, but it was associated with a history of a 
low back strain. 

The first medical evidence of a chronic cervical spine and left 
forearm/hand disorders is shown in 2003.  A November 2003 private 
treatment record shows that, the Veteran presented with 
complaints of neck pain, left shoulder and arm pain, and numbness 
and inability to use his left hand.  The Veteran reported that 
about four to five months prior, he experienced a severe pain and 
swelling in his left forearm after he gripped the lawn mower 
controls too tightly.  Physical examination showed muscle atrophy 
in the left forearm and decreased muscle strength in the left 
hand.  A MRI test report revealed degenerative changes with 
possible spinal cord compression of the cervical spine.  
Subsequent VA and private treatment records continue to show the 
Veteran's complaints of neck pain and left forearm/hand pain and 
weakness.  

The record contains three medical statements that touch and 
concern the etiology of the Veteran's cervical spine disorder and 
left forearm/hand disorder.  

The first medical statement comes from an August 2004 VA 
examination report.  It was noted that the Veteran had 
degenerative changes in his cervical spine with polyneuropathy in 
the left hand and with atrophy of the left forearm/hand muscles.  
The examiner opined that the problems in the left forearm/hand 
were related to the degenerative changes in the cervical spine, 
and neither the cervical spine nor the left forearm/hand 
disorders were caused by or related to the service-connected low 
back disorder.  

The next medical statement comes from a November 2007 private 
treatment record.  In the treatment, the private physician noted 
the Veteran's complaints of left upper extremity weakness.  It 
was noted that a CT myelogram showed spinal cord atrophy in the 
cervical spine.  The private physician stated: the Veteran "does 
have a difficult time understanding that the myelopathy is not 
related to military service injury to low back in the 60.  I 
tried to explain this in multiple ways."  

The last medical statement is contained in a November 2009 VA 
examination report performed in conjunction with the Veteran's 
claim.  In the examination report, it was noted that the Veteran 
had degenerative disc disease in the cervical spine with 
radiculopathy and myelopathy, and muscle atrophy in the left 
forearm/hand.  The examiner concluded that it was less likely 
than not that the cervical spine or left forearm/hand condition 
had its onset in service or that was the result of a disease or 
injury that was incurred during service.  In support of his 
conclusion, the examiner noted that there is no evidence in the 
service records of cervical spine or left forearm/hand condition.  
The examiner also opined that the cervical spine and left 
forearm/hand conditions were not caused or aggravated by the 
service-connected low back disorder.  It was noted that the 
Veteran did not display an abnormal gait or abnormal weight 
bearing which could potentially cause an impact on the cervical 
spine.  The examiner last concluded that the left forearm/hand 
condition is related to the cervical spine condition.  

Initially, the Board notes that the Veteran has not asserted, nor 
does the medical evidence of record show that either the cervical 
spine disorder or the left forearm/hand disorder is directly 
related to his service.  

First, the evidence of record does not show any cervical spine or 
left forearm/and condition in service, at separation, or for many 
years afterward.  The record does not show that the Veteran 
received any treatment for any cervical spine or left 
forearm/hand disorder prior to 2003, which comes more than two 
decades after the Veteran's discharge from service.  This lengthy 
period without treatment for related conditions is evidence 
against a finding of continuity of heart-related symptomatology 
since service, and it weighs heavily against a claim for service 
connection on a direct basis.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  

Further, there is no competent medical evidence linking any 
current cervical spine disorder or left forearm/hand disorder 
directly to service.  Rather, the November 2009 VA examiner 
concluded that it was less likely than not that either the 
cervical spine disorder or left forearm/hand disorder was 
directly related to the Veteran's service.  Instead, the November 
2009 VA examiner concluded that the Veteran's left forearm/hand 
disorder was caused by his cervical spine disorder.  There is no 
medical opinion to contrary in regard to either disorder.  

The Board according finds the preponderance of the evidence is 
against a finding that the Veteran's cervical spine disorder and 
left forearm/hand disorder are directly related to service.  See 
38 C.F.R. § 3.303

Turning back to the Veteran's main contention in this matter - 
his claim of secondary service connection, the remaining question 
is whether the medical evidence supports, or is at least in 
equipoise as to, the Veteran's assertion that his cervical spine 
disorder and left forearm/hand disorder are secondary to his 
service-connected low back disability.  See 38 C.F.R. § 3.310.  
Here, the weight of the medical evidence is also against such a 
finding.  

Three medical statements of record weigh against the Veteran's 
claims that his cervical spine disorder and left forearm/hand 
disorder are secondary to his service-connected low back 
disability.  Both VA examiners concluded that the Veteran's 
cervical spine disorder and left forearm/hand disorder were not 
related to his service-connected low back disability.  Although 
no opinion was provided in regard to the etiology of the cervical 
spine disorder, both VA examiners found that the left 
forearm/hand disorder was secondary to his cervical spine 
disorder.  Moreover, the private medical profession noted that 
there was no relationship between the cervical spine and left 
forearm/hand disorders and the Veteran's low back disability.  
There is no medical opinion of record which shows the Veteran's 
cervical spine disorder or left forearm/hand disorder is 
etiologically related to his low back disability.

The Board has considered the Veteran's own assertions regarding a 
possible connection between his cervical spine disorder and left 
forearm/hand disorder to his service-connected low back 
disability.  In this regard, a layperson is not considered 
capable of opining, however sincerely, in regard to causation of 
a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Moray v. Brown, 5 Vet. App. 211 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  Rather, it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The 
Board finds that his assertions are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Id.  

Moreover, here, there is no competent medical opinion of record 
showing the Veteran's cervical spine disorder and left 
forearm/hand disorder are due to or aggravated by any of his 
service-connected low back disability

In sum, the cervical spine disorder and left forearm/hand 
disorder are not shown to be directly related to service, and the 
preponderance of the medical evidence of record is against a 
finding that the Veteran's cervical spine disorder and left 
forearm/hand disorder are secondary to his service connected low 
back disability.  See 38 C.F.R. § 3.310.  As shown above, the VA 
examiners ruled out the likelihood that the Veteran's disorders 
are caused by his low back disability.  Additionally, there is no 
competent medical evidence showing that those disorders were 
aggravated by the Veteran's low back disability.  The claim must 
be denied.  See Hickson, 12 Vet. App. at 253.

Evaluation of Service-Connected Disabilities

General Legal Principles

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability is at issue, the present level 
of disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in both initial rating claims and 
normal increased rating claims, the Board must discuss whether 
"staged ratings" are warranted, and if not, why not.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

Propriety of the Rating Reduction for Hypertension 

In a February 2005 rating decision, the Veteran's hypertension, 
rated as 40 percent disabling, was reduced to a 10 percent 
evaluation effective May 1, 2005.  The Veteran contends that the 
reduction of the evaluation was improper.   

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of 
a service-connected disability when warranted by the evidence but 
only after following certain procedural guidelines.  First, there 
must be a rating action proposing the reduction, and the Veteran 
must be given 60 days to submit additional evidence and to 
request a predetermination hearing.  If a hearing is not 
requested, and reduction is considered to be still warranted, a 
rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction 
will be the last day of the month in which a 60 day period from 
the date of notice to the Veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

A November 2004 rating decision proposed to reduce the rating for 
the Veteran's service-connected hypertension to 10 percent.  A 
letter accompanying the November 2004 rating decision informed 
the Veteran he had 60 days to submit evidence and to request a 
hearing.  The Veteran did not request a hearing in connection 
with his claim.  The rating was then reduced in a February 2005 
rating decision, effective May 1, 2005.  Therefore, VA has 
complied with the procedural requirements of 38 C.F.R. § 3.105(e) 
with respect to the claim.

The reduced rating in this appeal was in effect from August 20, 
2002 to May 1, 2005, which is less than five years.  As the 
ratings were in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory 
hurdles to rating reductions, do not apply.  The provisions of 38 
C.F.R. § 3.344(c) provide that ratings in effect for less than 
five years can be reduced upon a showing that the disability has 
improved.  Reexamination disclosing improvement in the disability 
will warrant reduction of the rating.  Id.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals 
for Veterans Claims (Court) identified general regulatory 
requirements which are applicable to all rating reductions, 
including those which have been in effect for less than five 
years.  Id, 5 Vet. App. at 417.   Pursuant to 38 C.F.R. § 4.1, it 
is essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to its 
history.  Id, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, 
establishes that "[i]t is the responsibility of the rating 
specialist to interpret reports of examination in light of the 
whole record history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present."  Id.  The Court 
has held that these provisions "impose a clear requirement" that 
rating reductions be based on the entire history of the veteran's 
disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference in 
the thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only must 
it be determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and work.  
See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 
4.2, 4.10.  A claim as to whether a rating reduction was proper 
must be resolved in the Veteran's favor unless VA concludes that 
a fair preponderance of evidence weighs against the claim.  
Brown, 5 Vet. App. at 421.

Historically, the Veteran was granted service connection for 
hypertension in a May 1980 rating decision, which also assigned a 
10 percent evaluation, effective February 1, 1980.  His 
disability rating was increased in June 1999 to 20 percent, 
effective March 26, 1999, and it was again increased in November 
2002 to 40 percent, effective August 20, 2002.

Under the criteria found at Diagnostic Code 7101, a 10 percent 
rating is warranted when the diastolic pressure is predominantly 
100 or more; the systolic pressure is predominantly 160 or more; 
or the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104.  A 20 
percent is warranted for diastolic pressure predominately 110 or 
more; or, systolic pressure predominately 200 or more.  A 40 
percent rating is warranted for diastolic pressure predominately 
120 or more.  Even higher disability ratings are warranted for 
more severe symptomatology.  

The Board notes that when the Veteran was granted an increased 
rating of 40 percent in November 2002 for hypertension, the 
pertinent medical evidence consisted of an October 2002 VA 
examination report, which showed blood pressure readings of 
228/128, 228/120, and 220/120.  The medical evidence received by 
February 2005 showed that the Veteran's hypertension had improved 
since that time.

Treatment records dated after November 2002 and prior to February 
2005 contained numerous blood pressure readings.  None of the 
recorded systolic pressures was more than 165, and none of the 
recorded diastolic pressure was more than 85.  The Board notes 
that a January 2004 treatment record shows the Veteran reported 
blood pressure readings between 151-171/81-94 with home test 
measurements.  These readings, however, were not confirmed by a 
medical professional, and the Veteran's blood pressure reading on 
that date was 134/78.  An August 2004 examination report showed 
that the Veteran's blood pressure readings was164-166/96-100 
based on three readings.  

The Board accordingly finds the evidence of record in February 
2005 does not show diastolic pressure predominately 120 or more, 
as required for schedular rating of 40 percent.  See 38 C.F.R. 
§ 4.104; Diagnostic Code 7101. 

Finally, the Board must address whether the evidence in February 
2005 made it reasonably certain that the improvement would be 
maintained under the ordinary conditions of life. 38 C.F.R. § 
3.344(a).  Here, the Board finds that evidence of record shows a 
permanent improvement in the Veteran's hypertension. 
The evidence of record in February 2005 showed progressive 
improvement in symptoms from the examination in October 2002 
through to the examination in August 2004.  None of the Veteran's 
recorded blood pressure readings show diastolic pressure more 
than 100 or systolic pressure more than 166.  Given that the 
record showed a history of progressive improvement over several 
years, the adjudicator in February 2005 could be reasonably 
certain that the improvement would continue under the ordinary 
conditions of life.  

Finally, as noted in detail below, the Veteran is not shown to be 
entitled to a rating in excess of 10 percent after May1, 2005, 
leading to the conclusion that the improvement in this case has 
in fact been sustained under the ordinary conditions of life.

Based on the evidence and analysis above the Board finds the 
reduction of rating to 10 percent effective from May 1, 2005 was 
properly accomplished.  The Veteran's claim for restoration of 
the 40 percent rating must accordingly be denied.

Evaluation of Hypertension 

The Veteran asserts that the severity of his hypertension 
disability warrants an evaluation in excess of 10 percent.  

The pertinent medical evidence of recorded from this period shows 
numerous blood pressure readings, where the highest diastolic 
pressure recorded was 100 and the highest systolic pressure 
recorded was 181.  

In light of the above evidence, the Board finds that the 
Veteran's service-connected hypertension only warrants an 
evaluation of 10 percent, and not higher.  The record shows the 
Veteran's hypertension has been successfully controlled with 
medication since service.  At no point during the period under 
appeal, does the medical evidence reflect findings of diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  The criteria for an evaluation in excess of 10 percent 
have not been shown under Diagnostic Code 7101.  Accordingly, an 
evaluation of in excess of 10 percent is not warranted.  Id. 

The Board has considered the Veteran's assertion that his 
hypertension is more severe than the symptomatology associated 
with a 10 percent evaluation.  Notably, the Board observes that 
the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 for 
hypertension is demonstrated through the results of blood 
pressure testing, and it is not evaluated on any symptoms that 
would be capable of lay observation.  As such, the Veteran's 
assertions bear no probative value in this matter.  Moreover, the 
clinical evidence does not document any blood pressure readings 
during the period under appeal that would warrant an evaluation 
in excess of 10 percent under Diagnostic Code 7101.  

In sum, the Board finds the criteria for an evaluation in excess 
of 10 percent for hypertension are not met.  Accordingly, the 
claim must be denied.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt rule is not for application.

Additionally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the period 
of this appeal, and therefore, "staged" ratings are not 
warranted.  At no point during the period under appeal does the 
record reflect more severe symptoms than those associated with a 
10 percent disability rating under Diagnostic Code 7101.  Should 
the Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's hypertension.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by the 10 percent rating assigned, the 
Rating Schedule is adequate.  Moreover, the Veteran's disability 
has not required frequent periods of hospitalization, and the 
record shows that the Veteran has been able to maintain his 
employment.   Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's hypertension.

Evaluation of Hypertensive Heart Disease 

The Veteran seeks a higher evaluation for his hypertensive heart 
disease, which is currently evaluated as 30 percent disabling 
under the general criteria associated with cardiovascular disease 
found at 38 C.F.R. § 4.104, Diagnostic Code 7007.  

Under Diagnostic Code 7007, a 30 percent rating is warranted when 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study.  A higher 60 
percent rating is warranted for findings of more than one episode 
of acute congestive heart failure in the past year, workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

The most recent pertinent medical evidence of record comes from a 
November 2009 VA examination report.  In the examination report, 
the examiner noted that an exercise stress test was not advised 
by cardiology at the time of that examination.  The examiner 
estimated that the Veteran's workload between 6.0 and 7.0 METs 
based on the Veteran's reported ability to mow his lawn with a 
push mower without getting shortness of breath or developing 
chest pains, to vacuum and to carry a small bag of groceries up 
four steps, and to walk on a treadmill for 10-15 minutes without 
cardiac symptoms.  The examiner noted that testing for left 
ventricular dysfunction revealed ejection fraction greater than 
50 percent and previous echocardiogram reports showed the Veteran 
had mild heart enlargement.  It was noted that the Veteran 
reported symptoms of fatigue and dyspnea.  No evidence of a 
history congestive heart failure was reported.  The examiner 
opined that the Veteran's hypertensive heart disease was mild and 
it had no significant effect on his occupation or daily 
activities. 

Regarding the Veteran's heart disability, at no point does the 
medical evidence demonstrate any findings or episodes of acute 
heart failure, that the Veteran has a workload less than 5 METs, 
or that he has left ventricular dysfunction with an ejection 
fraction less than 50 percent.  Rather, medical evidence of 
record shows that the Veteran's estimated lowest workload is 6.0, 
and clinical testing revealed that his ejection fraction is 
greater than 50 percent.  Accordingly, the Veteran's hypertensive 
heart disease does not warrant a rating in excess of 30 percent.  
See 38 C.F.R. § 4.104, Diagnostic Code 7007.

The Board has considered the Veteran's assertion that his 
symptomatology is more severe than the criteria associated with a 
30 percent.  Here, while the Veteran is competent to attest to 
the symptomatology he observes and experiences, the November 2009 
VA examiner has evaluated his symptoms as mild.  The examiner 
indicated that although the exercise test was not advised by 
cardiology, the Veteran's difficulty to engage in activities is 
the result of his back and other physical problems, and not the 
result of his cardiac symptoms.  The Board finds that the 
November 2009 VA examiner's assessment of the severity of the 
Veteran's hypertensive heart disease is more probative in this 
manner, and it does not contemplate an evaluation in excess of 30 
percent under Diagnostic Code 7007.  
In short, the Board finds that the criteria for an evaluation in 
excess of 30 percent for hypertensive heart disease have not been 
met.  Accordingly, the claim must be denied.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt rule is 
not for application.

As the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal, 
"staged" ratings are not warranted.  At no point does the 
record reflect more severe symptoms than those associated with a 
30 percent disability rating under Diagnostic Code 7007.  Should 
the Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's hypertensive heart disease.  This case does not 
present "exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 30 percent 
rating assigned, the Rating Schedule is adequate.  Moreover, the 
Veteran's disability has not required frequent periods of 
hospitalization and the record shows that the Veteran has been 
able to maintain his employment.   Accordingly, the Board 
concludes that consideration of the provisions set forth at 38 
C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
hypertensive heart disease.

Evaluation of Low Back Disability 

The Veteran seeks a higher evaluation for his low back 
disability, which has been identified as low back pain with 
degenerative disc disease, L2-3 and L3-4, with facet atrophy.  
The Veteran's low back disability is currently assigned a 20 
percent evaluation the criteria the general rating formula for 
diseases or injuries of the spine found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242.  

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The Formula for Rating IVDS [Intervertebral Disc Syndrome] Based 
on Incapacitating Episodes provides as follows.  A rating of 10 
percent is assigned for incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months.  A rating of 20 percent is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A rating of 60 percent is 
assigned for incapacitating episodes having total duration of at 
least 6 weeks during the past 12 months.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, for purposes of evaluation 
under Diagnostic Code 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
Second, if IVDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in the higher 
evaluation.

As noted above, 38 C.F.R. § 4.71a, Diagnostic Code Note (1), 
provides that separate evaluations may be warranted for 
neurological manifestations of the spine disabilities.  

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

A review of the medical evidence shows that the Veteran's low 
back disability has been evaluated twice by VA in conjunction 
with his claim for a higher evaluation.  

An August 2004 VA examination report shows the Veteran complained 
of constant pain radiating from his low back into his hips and 
knees, bilaterally, and he has some numbness in both legs.  The 
Veteran denied any significant flare-ups associated with his low 
back disability and he also denied any symptoms of bladder or 
bowel dysfunction.  The Veteran reported that he was able to walk 
a mile and half without any assistance or difficulty.  Physical 
examination revealed normal lumbar spine with slight tenderness 
over the right sacroiliac and sciatic notch.  He had forward 
flexion limited to 90 degrees with minimal discomfort, extension 
limited to 10 degrees with stiffness, and bilateral lateral 
extension limited to 10 degrees with pain.  There was no change 
observed with repetitive motion.  The examiner observed that the 
Veteran had a somewhat unsteady gait due to pain and discomfort 
in his back and left leg when walking.  Motor and sensory 
examination of the lower extremities revealed grossly normal 
findings.  There was x-ray evidence of degenerative changes.  The 
Veteran denied any incapacitating episodes due to low back pain. 

In November 2009, the Veteran was afforded a neurological and 
spinal examination to evaluate the severity of his low back 
disability.  The neurological examination revealed evidence of 
lumbar radiculopathy affecting the lateral sural cutaneous nerve.  
The spinal examination shows the Veteran reports continuous pain 
in his lower back and he also reported numbness and tingling down 
the front of his thigh and into his calf, bilaterally.  The 
Veteran denied any incapacitating episodes as a result of 
symptoms associated with his low back disability.  He reported 
history of urinary frequency with daytime voiding interval of 
greater than three hours and nocturia with voiding three times a 
night.  He reported severe flare-ups every three to four months, 
which would affect his ability to engage in activities.  

On physical examination, the Veteran had forward flexion to 40 
degrees and a combined range of motion to 140 degrees, with no 
objective evidence of painful motion or additional limitation 
with repetition of motion. There was objective evidence of 
tenderness and weakness in the lumbar spine.  X-ray film revealed 
findings of degenerative disc disease throughout the lumbar 
spine, osteoarthritis in the facette joints, bilaterally, and 
mid-lumbar scoliosis.  The Veteran was diagnosed with lumbar 
spondylosis with mild scoliosis and mild radiculopathy.  The 
examiner opined that his low back disability caused significant 
occupational impairment and severe to moderate impairment of 
daily activities.  The examiner further opined that it was less 
likely than not that the lower extremity neuropathy was caused by 
or aggravated by his service-connected low back disability.  
Rather, it was associated with his diabetes mellitus.   

A review of the private treatment records during this period 
reflect the Veteran's complaints of low back pain and radiating 
pain down his lower extremities.  He was diagnosed with, and 
treated for, sciatic radiculopathy.

On review of the evidence above, the Board notes that at no time 
during the period under review has the Veteran's lumbar flexion 
been less than 30 degrees, nor has he had ankylosis to any 
degree.  Accordingly, the criteria for a schedular rating in 
excess of 20 percent are not met.  Further, he has not had any 
incapacitating episodes on which alternative rating could be 
based.

VA examinations show that despite the effects of pain, 
tenderness, and weakness, there was no additional limitation of 
motion due to repetitive motion so as to approach the criteria 
for the higher level.  Additional compensation under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca is accordingly not warranted.

VA must consider all favorable lay evidence of record. 38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and his statements to various medical 
providers.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even 
affording the Veteran full competence and credibility in 
reporting his symptoms, nothing in his statements show his 
symptoms have approached the schedular criteria for the higher 40 
percent rating, even during periods of flare-up.

In addition, the evidence of record shows the Veteran has mild 
radiculopathy, bilaterally, associated with his lumbosacral spine 
disability for which separate rating can be granted, except for.  
The November 2009 VA examination report shows findings of mild 
radiculopathy based on the findings shown on clinical examination 
and findings contained in a private nerve conduction study, which 
was received on May 27, 2008.  The evidence of record 
demonstrates that the Veteran does have mild bilateral 
radiculopathy associated with his low back disability.  A 10 
percent evaluation under Diagnostic Code 8520 is warranted for 
each lower extremity.  See  38 C.F.R. § 4.124a.  At no point is 
there evidence of more severe symptomatology, beyond sensory 
involvement, associated with the bilateral radiculopathy.  See 
Id. 

There are no other neurological disorders that warrant a separate 
compensable evaluation.  The November 2009 VA examiner ruled out 
a link between the neuropathy of the lower extremities to the 
Veteran's low back disability.  Rather, it was associated with 
the Veteran's diabetes mellitus. 

The Board has also considered the findings of bladder impairment 
recorded in the November 2009 VA examination report.  Although 
the Veteran reported that he experiences voiding three times a 
night, which is consistent with a 10 percent rating associated 
with the general criteria for genitourinary system - dysfunctions 
at 38 C.F.R. § 4.115a (urinary frequency with voiding two times 
per night), there is no medical opinion of record that has 
associated it with the service-connected low back disability.  A 
separate compensable rating for bladder impairment is not 
warranted. 

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's low back disability 
warrant no more than a 20 percent rating.  However, the Board 
finds that the Veteran is entitled to separate 10 percent ratings 
under Diagnostic Code 8520 for the neurological component of his 
low back disability in each of his lower extremities as of May 
28, 2008.  The Board has resolved all reasonable doubt in favor 
of the claimant in making this decision. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the record does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's low back disability.  This case does not present 
"exceptional" circumstances, and, as the Veteran's symptomatology 
is appropriately addressed by assigned evaluations, the Rating 
Schedule is adequate.  Moreover, the Veteran's disability has not 
required frequent periods of hospitalization and the record shows 
that the Veteran has been able to maintain his employment.   
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's low back disability.







      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for cervical spine disorder is 
denied. 

Entitlement to service connection for atrophy of left forearm and 
hand is denied. 

The propriety of the reduction from 40 to 10 percent evaluation, 
effective from May 1, 2005 was proper, and entitlement to an 
evaluation in excess of 10 percent for hypertension is denied.  

Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease is denied.  

Entitlement to an evaluation in excess of 20 percent for low back 
disability is denied.   

Entitlement to separate compensable evaluations of 10 percent for 
lumbar radiculopathy in right lower extremity and left lower 
extremity, as of May 27, 2008, is granted 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


